Exhibit Delaware The First State I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF AMENDMENT OF " NATIONAL LAMPOON, INC." FILED IN THIS OFFICE ON THE THIRTY-FIRST DAY OF OCTOBER A.D 2:42 P.M. A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE NEW CASTLE COUNTY RECORDER OF DEEDS. 3562246 8100 050889317 /s/ Harriet Smith Windsor Harriet Smith Windsor, Secretary of State AUTHENTICATION: 4275437 DATE: 11-04-05 State of Delaware Secretary of State Division of Corporations Ebliversd 06:42 PM 10/31/2005 FILED 06:42 PM 10/31/2005 SRV 050889317 - 3562246 FILE SECOND AMENDMENT TO CERTIFICATE of INCORPORATION of NATIONAL LAMPOON, INC. First: The Board of Directors of National Lampoon, Inc., a Delaware corporation (the "Corporation"), duly adopted resolutions setting forth the proposed amendment to the Certificate of Incorporation (the "Certificate") of said Corporation, declaring said amendment to be in the best interests of the Corporation and its stockholders. The resolutions setting forth the proposed amendment are substantially as follows: NOW, THEREFORE, BE IT RESOLVED, that the Certificate of Incorporation of the Corporation is hereby amended by striking out Section 5,2.1 thereof and by substituting in lieu of said section the following new Section 5,2.1, as follows: "Section 5.2,1 Dividend Rights. The Corporation shall have the right to issue dividends and make distributions, whether securities or otherwise, whether or not any shares of the Series 13 Preferred Stock are outstanding; provided, however, that the Corporation shall not issue any dividends (other than dividends payable solely in Common Stock) or make any distributions of cash or other assets until after the Payment Satisfaction Date. To the extent dividends arc declared and issued by the Corporation prior to the earlier of (i) the date of a Liquidation Event or (ii) the date on which the Series B Preferred Stock is converted hereunder, the Corporation shall pay preferential dividends to the holders of the Series 13 Preferred Stock as provided in this Section 5.2.1.
